DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, filed 28 March 2022, with respect to rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive. In the response the applicant sufficiently defined a viscoelastic surfactant in order to overcome the rejection. Accordingly, the 35 U.S.C. § 103 rejections have been withdrawn. 

Applicant’s amendments and arguments, filed 28 March 2022, with respect to rejections in view of Nimerick and Lievens for claims 1-5, 8-13, and 29 have been fully considered and are persuasive. Applicant has amended the independent claims such that the formate compound must be present in an amount greater than 10 percent. Nimerick and Lievens do not teach the claimed range and a person having ordinary skill in the art would not have been motivated to change the amount of the formate to this range and remove the visocity material. Accordingly, the 35 U.S.C. § 103 rejections of claims 1-5, 8-13, and 29 have been withdrawn. 

Applicant’s amendments and arguments, filed 28 March 2022, with respect to the rejection(s) of claim(s) 14, 16, 21, 23, and 25 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nimerick, Smith, and Lievens.

Applicant’s amendments and arguments, filed 28 March 2022, with respect to rejections in view of Nimerick and Lievens for claims 30-32 have been fully considered and are persuasive. Applicant has amended the independent claims such that the formate compound must be present in an amount greater than 10 percent. Nimerick and Lievens do not teach the claimed range and a person having ordinary skill in the art would not have been motivated to change the amount of the formate to this range and remove the visocity material. Accordingly, the 35 U.S.C. § 103 rejections of claims 30-32 have been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nimerick et al. (US Patent #4,439,337, hereinafter referred to as “Nimerick”) in view of Smith (US Patent 2,233,185, hereinafter referred to as “Smith”).
As to Claim 14: Nimerick teaches a composition for preventing surfaces freezing together wherein the composition comprises water, a monoalkyl ether of a polyhydroxy compound, and an organic non-volatile compound (Abstract). Nimerick further teaches that the composition can include a salt such as sodium chloride (Col. 3, Lines 15-20).
Nimerick does not teach an example comprising a glycol ether of the instant claim or a formate of the instant claim.
However, Nimerick teaches that the monoalkyl ether can be a monobutyl ether of ethylene glycol which meets the compound of general formula (i) (Col. 2, Lines 48-59). Nimerick further teaches that the water-soluble organic nonvolatile compound can be sodium formate (Col. 2, Line 60- Col. 3, Line 5). At the time of filing it would have been obvious to a person having ordinary skill in the art to select the monobutyl ether of ethylene glycol and the sodium formate because Nimerick teaches these are exemplary compounds for a composition for preventing surfaces freezing together (Col. 2, Line 48 – Col 3, Line 5). 
Nimerick does not teach the specific formate compounds of component D.
However, Smith teaches that potassium formate and sodium formate are functional equivalents for purposes an antifreeze liquid (Col. 5, Line 58 – Col. 6, Line 20). Smith and Nimerick are analogous art in that they are from the same field of endeavor, namely antifreeze compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the potassium formate of Smith in place of the sodium formate of Nimerick because Smith teaches that potassium formate and sodium formate are functional equivalents for purposes an antifreeze liquid (Col. 5, Line 58 – Col. 6, Line 20).
As to Claims 23: Nimerick and Smith render obvious the composition of Claim 14 (supra). Nimerick further teaches that the composition can comprise a thickener (Col. 3, Lines 35-50). Nimerick further teaches an example wherein the thickener is present in an amount of 1.5 percent of the composition (Col. 4, Lines 20-25).
As to Claim 25: Nimerick and Smith render obvious the composition of claim 14 (supra). 
Nimerick does not explicitly teach that the water is a mixture of ultra-pure water and regular.
However, it would have been obvious to a person having ordinary skill in the art to use pure water such as deionized water in combination with regular water as the source of water because it is readily available and also prevents unnecessary contamination of mixtures.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nimerick et al. (US Patent #4,439,337, hereinafter referred to as “Nimerick”) in view of Smith (US Patent 2,233,185, hereinafter referred to as “Smith”) in further view of Lievens et al. (US 2011/0006250, hereinafter referred to as “Lievens”).
As to Claim 16: Nimerick and Smith render obvious the composition of claim 14 (see above).
Nimeric does not teach the addition of a corrosion inhibitor.
However, Lievens teaches that the addition of corrosion inhibitors leads to the protection of parts and components in contact with an antifreeze composition [0003]. Lievens and Nimerick are analogous art in that they are from the same field of endeavor, namely glycol ether containing compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the corrosion inhibitor of Lievens to the composition of Nimerick because Lievens teaches that corrosion inhibitors protect parts and components from corrosion [0003].
As to Claim 21: Nimerick and Smith render obvious the composition of claim 14 (see above).
Nimerick does not teach that the composition includes a wax.
However, Lievens teaches that antifreeze compositions can further contain antiwear agents which are soluble and thermally stable at low temperatures [0029]. Lievens further teaches that chlorinated waxes are exemplary antiwear agents [0032]. Nimerick and Lievens are analogous art in that they are from the same field of endeavor, namely glycol ether containing compositions. At the time of invention it would have been obvious to a person having ordinary skill in the art to add the wax of Lievens to the composition of Nimerick because Lievens teaches that chlorinated waxes prevent wear [0032].

Allowable Subject Matter
Claims 1-5, 8-13, and 29-32 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767